403 So. 2d 292 (1981)
Ex parte Keith WHITE.
(Re: Keith White v. State of Alabama).
No. 80-689.
Supreme Court of Alabama.
August 21, 1981.
T. Michael Putnam of Potts, Young & Blasingame, Florence, for appellant.
No briefs filed for respondent.
TORBERT, Chief Justice.
The duty is not on the defendant to request a court reporter. He is entitled to a court reporter but can waive the right.
*293 By denying the writ, we are not to be understood as approving the statement by the Court of Criminal Appeals that "[n]o violation of the guaranty of due process results from the failure to provide a court reporter to preserve a record of testimony in the absence of a request therefore," for which proposition that court cited Aldridge v. State, 278 Ala. 470, 179 So. 2d 51 (1965).
WRIT DENIED.
MADDOX, JONES, SHORES and BEATTY, JJ., concur.